DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for electrochemically measuring a state of a biological sample, comprising oxidizing a surface of the working electrode.
Group II, claim(s) 10, drawn to a method for electrochemically measuring a state of a biological sample, comprising reducing a surface of the working electrode.
Group III, claim(s) 11-12, drawn to an electrochemical measuring apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of electrochemically measuring a state of a biological sample, comprising: preparing an electrochemical measuring device including a working 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical features of an electrochemical measuring device which includes a working electrode, these technical features are not special technical features as they do not make a contribution over the prior art in view of Abe et al. (WO 2010/055942 A1).  Abe teaches an electrochemical measuring device which includes a working electrode (a respiratory activity measuring device including electrode 13, Fig. 14, para. [0056], [0167]).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:
Species I, Figs. 1, 3A-3B, an electrochemical measuring device 10 wherein the wells 14 are connected to one another (see para. [0026]-[0035] of the instant US PGPub).
Species II, Fig. 10, another electrochemical measuring device 50 wherein the wells 14 are separated from one another (see para. [0138]-[0141] of the instant US PGPub).
Species B:
Species III, Figs. 4-5, a potential application protocol in an electrochemical measurement method comprising applying a measuring potential Vm to working electrode 16 before applying an oxidation potential Vo to working electrode 16 (see para. [0060]-[0072] of the instant US PGPub).
Species IV, Figs. 4, 6, another potential application protocol in the electrochemical measurement method comprising applying measuring potential Vm and non-measuring potential Vn alternately and repeatedly to working electrode 16 before applying oxidation potential Vo to working electrode 16 (see para. [0115]-[0122] of the instant US PGPub).
Species V, Figs. 4, 7, still another potential application protocol in the electrochemical measurement method comprising applying oxidation potential Vo to working electrode 16 before applying measuring potential Vm to working electrode 16 (see para. [0123]-[0127] of the instant US PGPub).
Species VI, Figs. 8-9, a potential application protocol in another electrochemical measurement method comprising applying reduction potential Vr and oxidation potential Vo alternately and repeatedly to working electrode 16 to stabilize the working electrode 16 before applying a pulse waveform of measuring potential Vm and non-measuring potential Vn (see para. [0129]-[0134] of the instant US PGPub).
Species C:
Species VII, Figs. 11-13B, a potential application protocol in an electrochemical measurement method comprising applying measuring potential Vm and non-measuring potential Vn alternately and repeatedly to working electrode 61 in a period TaA, then applying measuring potential Vm and non-measuring potential Vn alternately and repeatedly to working electrode 62 in a period TaB, then applying measuring potential Vm and non-measuring potential Vn alternately and repeatedly to working electrode 63 in a period TaC, then applying measuring 
Species VIII, Figs. 11, 14A-14B, another potential application protocol in the electrochemical measurement method comprising applying measuring potential Vm to working electrode 61 after applying non-measuring potential Vn during periods TaA1, TaA2, TaA3, then applying measuring potential Vm to working electrode 62 after applying non-measuring potential Vn during periods TaB1, TaB2, TaB3 respectively subsequent to periods TaA1, TaA2, TaA3, then applying measuring potential Vm to working electrode 63 after applying non-measuring potential Vn during periods TaC1, TaC2, TaC3 respectively subsequent to periods TaB1, TaB2, TaB3, then applying measuring potential Vm to working electrode 64 after applying non-measuring potential Vn during periods TaD1, TaD2, TaD3 respectively subsequent to periods TaC1, TaC2, TaC3, before applying oxidation potential Vo sequentially to working electrodes 61, 62, 63, 64 (see para. [0172]-[0183] of the instant US PGPub).
Applicant is required, in reply to this action, to elect a single species from Species A (if Applicant elects Species I, then Applicant must additionally elect a single species from Species B, OR if Applicant elects Species II, then Applicant must additionally elect a single species from Species C) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 10, and 11.
Species I and II of Species A lack unity of invention because even though the inventions of these groups require the technical features of a container, an electrode chip, wells provided in bottom surface of reservoir, and working electrodes, these technical features are not special technical features as they do not make a contribution over the prior art in view of Abe et al. (WO 2010/055942 A1).  Abe teaches a container (PDMS, Fig. 2, para. [0067]), electrode chip (substrate 12, Fig. 2, para. [0066]-[0067]), wells provided in bottom surface of reservoir (wells 14 provided in bottom surface of PDMS reservoir, Fig. 2, para. [0067]), and working electrodes (electrodes 13, Fig. 2, para. [0066]-[0067]).
Species III and IV (and V and VI) of Species B lack unity of invention because even though the inventions of these groups require the technical features of a container, measuring liquid, an electrode chip, wells provided in bottom surface of reservoir, working electrodes, reference electrode, counter electrode, and controller, these technical features are not special technical features as they do not make a contribution over the prior art in view of Abe et al. (WO 2010/055942 A1).  Abe teaches a container (PDMS, Fig. 2, para. [0067]), measuring liquid (measurement solution, para. [0168]), electrode chip (substrate 12, Fig. 2, para. [0066]-[0067]), wells provided in bottom surface of reservoir (wells 14 provided in bottom surface of PDMS reservoir, Fig. 2, para. [0067]), working electrodes (electrodes 13, Fig. 2, para. [0066]-[0067]), 
Species VII and VIII of Species C lack unity of invention because even though the inventions of these groups require the technical features of a container, measuring liquid, an electrode chip, wells provided in bottom surface of reservoir, working electrodes, reference electrode, and controller, these technical features are not special technical features as they do not make a contribution over the prior art in view of Abe (WO 2010/055942 A1). Abe teaches a container (PDMS, Fig. 2, para. [0067]), measuring liquid (measurement solution, para. [0168]), electrode chip (substrate 12, Fig. 2, para. [0066]-[0067]), wells provided in bottom surface of reservoir (wells 14 provided in bottom surface of PDMS reservoir, Fig. 2, para. [0067]), working electrodes (electrodes 13, Fig. 2, para. [0066]-[0067]), reference electrode (reference electrode, Fig. 3, para. [0104]), and controller (multipotentiometer, para. [0168]).
A telephone call was made to Michael Fogarty on April 6, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./Examiner, Art Unit 1794    

/MARIS R KESSEL/Primary Examiner, Art Unit 1795